Ryland, J.,
delivered the opinion of the court.
From the above very full statement of the facts in this ’cause, it will not be necessary for us to again repeat the object of the bill, the facts set up by the plea and the answer in support of it, or to detail the testimony.
*104The plea sets up an award upon the subject matters alleged in the bill. The proof is amply sufficient to sustain the plea, and there is not sufficient proof of any improper conduct on the part of the arbitrators. Upon the trial in the court below after hearing the evidence offered by the parties and their counsel, the court below dismissed the bill.
I have examined the facts as set forth in the bill, and I am satisfied that a demurrer to the same ought to have been sustained thereto in the lower court, if the defendants had thought proper to have taken that course.
But the defendants filed their plea, making a full defence to the whole hill, except that part seeking a discovery.
This plea was supported by the defendant’s answer, and was amply proved by the testimony in the case. The chancellor below then was bound to dismiss the bill.
In reviewing the facts as set forth in the record, I am satisfied with the deeiee of the lower court. There is nothing requiring our action in reversing this whole case. We are not able to see how the chancellor could have done otherwise than he did.. The practice is well established, that where the defendants plead to the merits of the bill, and the plea is found in their favor, that the bill should be dismissed. I had ■some inclination to reverse and dismiss without prejudice, but such a course is not warranted by the practice.
Let the decree, therefore, be affirmed.